Per Curiam.
— This appeal was taken from a decree granting a divorce and awarding the custody of a minor child to the. mother and from "subsequent decretal orders.” The only order subsequent to the final decree that appears on the transcript is an order sustaining a demurrer to a petition by the father praying a change in the custody of the child' on grounds, that the mother it not a proper person for such custody. Upon a consideration of the cause of its merits no material errors appear, and the final decree is affirmed.
Assuming that the mentioned subsequent order is also appealed from and that such order in effect held the awarding of the custody of the child by the final decree to be res adjudicaba as to the conduct of the mother prior to the rendering of the final decree, such order is reversed, as the proper custody of the minor child is a proper subject for consideration by the chancellor at any time, even if facfs in issue could have been considered at a previous hearing, if such facts were not presented or considered at a former hearing.
The final decree is affirmed and the subsequent order is reversed.
All concur.